Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-16-2007

Soesilo v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2014




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Soesilo v. Atty Gen USA" (2007). 2007 Decisions. Paper 765.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/765


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT


                                     No. 06-2014


                             LAURENTIUS SOESILO,

                                               Petitioner

                                          v.

                             ATTORNEY GENERAL
                            OF THE UNITED STATES,

                                               Respondent




                      On Petition for Review of an Order of
                        The Board of Immigration Appeals
               Immigration Judge: Honorable Charles M. Honeyman
                               (No. A96-262-290)


                     Submitted Under Third Circuit LAR 34.1(a)
                                  July 13, 2007

           Before: RENDELL, AMBRO, and NYGAARD, Circuit Judges

                                (filed: July 16, 2007 )


                                      OPINION

AMBRO, Circuit Judge

     Laurentius Soesilo, an ethnic Chinese person and a citizen of Indonesia, petitions
for a review of an order of the Board of Immigration Appeals (BIA) that affirmed,

without opinion, the decision of an Immigration Judge (IJ) denying Soesilo’s timely

application for asylum, withholding of removal, and relief under the Convention Against

Torture (CAT). Because we conclude that Soesilo failed to establish a well-founded fear

of persecution if he were to return to Indonesia, we deny the petition for review.1

       To establish eligibility for asylum, an applicant must show a well-founded fear of

persecution on account of race, religion, nationality, membership in a particular social

group, or political opinion. 8 U.S.C. § 1101(a)(42); INS v. Elias-Zacarias, 502 U.S. 478,

483 (1992). To prevail on an asylum claim where the persecution occurs at the hands of

non-governmental actors, Soesilo must show that the government is “unable or unwilling”

to control them. Matter of Acosta, 19 I. & N. Dec. 211, 222 (BIA 1985), overruled on

other grounds by INS v. Cardoza-Fonseca, 480 U.S. 421, 446 & n.30 (1987). For

withholding of removal, an alien must prove that, if removed to his home country, he

would “more likely than not” face threats to his life or freedom on the basis of the same

factors noted for asylum. 8 U.S.C. § 1231(b)(3)(A); INS v. Stevic, 467 U.S. 407, 429–30

(1984) (setting forth the “more likely than not” standard for mandatory withholding);

Tarrawally v. Ashcroft, 338 F.3d 180, 186 (3d Cir. 1986) (en banc).



   1
     We have jurisdiction under § 8 U.S.C. 1252(a)(1). Because the BIA affirmed the IJ’s
decision without opinion, we review the IJ’s decision directly. Dia v. Ashcroft, 353 F.3d
228, 245 (3d Cir. 2003) (en banc). We review the IJ’s conclusion of law de novo and his
findings of fact under the substantial evidence standard. Touissaint v. Att’y Gen., 455
F.3d 409, 413 (3d Cir. 2006).

                                             2
       Soesilo alleged that he had been persecuted on the basis of race, religion, and

membership within a particular social group. He based these allegations on two

incidents. First, he testified that in July 1993 native Indonesians demanded money from

his parents’ photocopy store, threatened to burn down the place when no money was

turned over, and later wrote a racist epithet on the store’s door. Second, he reported that

in the spring of 1998 rioters broke the store’s glass window, damaged two copy machines,

and inflicted bruises on Soesilo’s stomach and face that placed him in the hospital for one

week. He testified that his parents and sister have continued to work at the store and no

other such incidents have occurred.

       The IJ credited Soesilo’s testimony, but found that the incidents did not rise to the

level of persecution on account of any of the enumerated or alleged statutory bases.2

Allegations by Indonesian citizens that they were persecuted “because they are ethnically

Chinese and Christian [and] [m]ore specifically, . . . were robbed on separate occasions

by unknown individuals who targeted them because of their ethnicity and their religion,”

have become a “familiar fact pattern.” Lie v. Ashcroft, 396 F.3d 530, 532 (3d Cir. 2005).

We have concluded that, while unfortunate, incidents of the type that Soesilo alleged do

not rise to the level of persecution even if they were motivated by one of the enumerated



   2
    Soesilo included religion as one of the bases on the ground that he was persecuted by
Muslims because of his Christian religion. However, he admitted to the immigration
judge that the incidents did not involve his religion, and he has not reasserted that religion
was a motivating factor behind the crimes against his parents’ store. Accordingly, we
deem this argument waived.

                                              3
statutory grounds for asylum because they are not “sufficiently severe.” Id. at 536.

Specifically, “two isolated criminal acts, perpetrated by unknown assailants, which

resulted only in the theft of some personal property and a minor injury, is not sufficiently

sever to be considered persecution.” Id. Soesilo has alleged neither that the identity of

the assailants is known nor that the government is unable or unwilling to control them. In

addition, the following facts cut against Soesilo’s assertion that he fears persecution if

removed: he remained in Indonesia until 1999 when he came to pursue studies in the

United States, and his family remains there until this day without incident.

       For these reasons, we deny the petition for review.




                                              4